Citation Nr: 1550206	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from May 27, 1976, to September 20, 1976, with additional inactive service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2015, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.


FINDING OF FACT

The appellant did not have active military service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As will be discussed below, the Board finds that the appellant's claim of entitlement to nonservice-connected pension benefits must be denied as a matter of law. Therefore, there is no reasonable possibility that further assistance would aid the appellant in substantiating his claim. Hence, no further notice or assistance to the appellant is required to fulfill VA's duties under the VCAA in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, the undersigned informed the appellant that eligibility for nonservice-connected pension benefits require that an individual have active military service for 90 days or more during a period of war.  Therefore, the hearing discussion focused on whether the appellant met such requirements as well as his belief that the law regarding such eligibility was unfair.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion failed to reveal any outstanding evidence necessary for the adjudication of the appellant's claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II.  Analysis

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In pertinent part, basic entitlement to nonservice-connected pension exists if a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war; (2) served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; (3) served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. 
§ 1521(j) (West 2014); 38 C.F.R. § 3.3(a) (2015).

The term "period of war" is defined by statute.  As pertinent to the appellant's service, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (2015).

Additionally, the term "active military, naval, or air service" includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 C.F.R. 
§ 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  In the instant case, the appellant is not service-connected for any disability related to a period of ACDUTRA or INACDUTRA.

The appellant's DD Form 214 reflects that he served on active duty for training in the Army National Guard from May 27, 1976, to September 20, 1976.  As noted, the Vietnam era ended on May 7, 1975, while the Persian Gulf War era began on August 2, 1990.  Therefore, the appellant's period of ACDUTRA did not occur during a period of war as defined by statue.  See 38 C.F.R. § 3.2.  Moreover, the evidence does not show, nor does the appellant contend, that he was ever recalled to active duty during a period of war or that his National Guard service included (1) a period of ACDUTRA during a period of war during which he was disabled from a disease or injury in the line of duty or (2) a period of INACDUTRA during a period of war during which he was disabled from an injury incurred in the line of duty.  In this regard, the appellant offered vague testimony regarding possibly serving in Germany; however, he did not provide any details regarding such period of service, to include whether such occurred after August 2, 1990, or if it was pursuant to federal orders.

Therefore, for the foregoing reasons, the Board finds the appellant does not meet the threshold statutory requirement of active military service during a period of war so as to confer basic eligibility to nonservice-connected pension benefits.  While the Board recognizes his arguments as to the unfairness of the law, the Board is bound by the legal authority governing his claim.  As such, the appellant's claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


